 



Exhibit 10.11
AMENDED AND RESTATED AMERICAN COLOR GRAPHICS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated Effective as of July 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
ELIGIBILITY
    1  
1.1 In General
    1  
1.2 Participants
    2  
 
       
ARTICLE II
       
 
       
RETIREMENT BENEFITS
    2  
2.1 Vested Retirement Benefit
    2  
2.2 Vesting of Retirement Benefit
    3  
2.3 Lump Sum Payment Election
    3  
 
       
ARTICLE III
       
 
       
SURVIVOR BENEFITS
    5  
3.1 Post-Retirement Survivor Benefit
    5  
3.2 Pre-Retirement Survivor Benefit
    5  
 
       
ARTICLE IV
       
 
       
CONDITIONS RELATED TO BENEFITS
    6  
4.1 Administration of Plan
    6  
4.2 Grantor Trust
    7  
4.3 No Right to Company Assets
    7  
4.4 No Employment Rights
    7  
4.5 Company’s Rights to Terminate and Amend
    8  
4.6 Protective Provisions
    8  
4.7 No Right of Offset
    8  
4.8 No Third Party Rights
    8  
 
       
ARTICLE V
       
 
       
MISCELLANEOUS
    9  
5.1 Nonassignability
    9  
5.2 Withholding
    9  
5.3 Gender and Number
    10  
5.4 Notice
    10  
5.5 Validity
    10  
5.6 Non-Uniform Determinations
    10  

i



--------------------------------------------------------------------------------



 



              Page
5.7 Enforceability
    10  
5.8 Applicable Law
    11  
 
       
ARTICLE VI
       
 
       
DEFINITIONS
    11  

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED AMERICAN COLOR GRAPHICS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     The purpose of this Supplemental Executive Retirement Plan (the “Plan”) is
to provide a further means whereby American Color Graphics, Inc. and its
successors (the “Company”) may attract, retain and encourage the productive
efforts of a key group of officers and senior executives who render valuable
services to the Company and its subsidiaries, constituting an important
contribution toward the Company’s continued growth and success. The Plan
provides lifetime or lump sum pension benefits to participants who qualify for
such benefits (generally described in Article II) and may also provide benefits
to a surviving named beneficiary following a qualifying participant’s death
(generally described in Article III).
     Capitalized terms used within Articles I through V of the Plan without
definition have the meanings specified in Article VI.
     The Plan is hereby amended and restated effective as of July 1, 2005 to
read as follows:
ARTICLE I
ELIGIBILITY
     1.1 In General. The Committee shall have the power to designate from time
to time those officers and senior executives of the Company or any of its
subsidiaries

1



--------------------------------------------------------------------------------



 



who may participate as a Participant in the Plan. Any such designation shall
stipulate the effective date of such Participant’s participation in the Plan and
whether such Participant shall be a Section I , Section II, Section III or
Section IV Participant and such Participant’s name shall be added to the
appropriate section of Schedule A.
     1.2 Participants. The individuals listed on Schedule A are designated as
Participants effective as of the dates indicated.
ARTICLE II
RETIREMENT BENEFITS
     2.1 Vested Retirement Benefit.
     a) If a Participant’s employment with the Company or its subsidiaries
terminates on or after his Vesting Date the Company will pay the Participant a
Retirement Benefit.
     b) Unless the vested Participant has made the lump sum payment election
described in Section 2.3, the vested Retirement Benefit will be paid as a
monthly benefit (the “Monthly Benefit”), starting on the first of the month
after the later of (i) the date his employment terminates and (ii) his Normal
Retirement Date, and ending with the payment for the month in which his death
occurs.
     c) With respect to each Participant, the Monthly Benefit shall be in an
amount equal to the amount specified in Schedule A.

2



--------------------------------------------------------------------------------



 



     2.2 Vesting of Retirement Benefit.
     a) Subject to paragraph (b) below, a Participant shall vest and become
entitled to a nonforfeitable interest in his Retirement Benefit as of the date
(the “Vesting Date”) coincident with the earliest to occur of (i) the fifth
anniversary of his Participation Date, (ii) a Change of Control, or (iii) the
termination of the Participant’s employment with the Company or its subsidiaries
(x) by the Company (or its subsidiary) without Cause, (y) as a result of death
or Disability or (z) by the Participant for “Good Reason” (as defined in the
applicable employment agreement between the Participant and the Company or its
subsidiary) if, and only in the event that, the Participant is party to an
employment agreement with the Company or its subsidiary which enables the
Participant to quit with “Good Reason”.
     b) A Participant shall not be entitled to a Retirement Benefit if, prior to
the Vesting Date, his employment with the Company or its subsidiaries is
terminated (i) by the Company (or its subsidiary) for Cause or (ii) by the
Participant for any reason.
     2.3 Lump Sum Payment Election.
     A Participant may elect to receive his Retirement Benefit in a lump sum
cash payment rather than in the form of the Monthly Benefit described in
Section 2.1. Such election will provide for the lump sum payment to be made as
of either (i) the six month anniversary of the Participant’s

3



--------------------------------------------------------------------------------



 



termination of employment with the Company or its subsidiaries or (ii) the later
of the date of his termination of employment with the Company or its
subsidiaries and his Normal Retirement Date (each a “Lump Sum Payment Date”);
provided that in the event the Participant has elected to have the payment made
as described in clause (i), the Retirement Benefit shall nevertheless be paid as
of the Lump Sum Payment Date described in clause (ii) if the Participant becomes
an employee of, or consultant to, or otherwise provides services for the benefit
of, any Competing Business prior to the sixth month anniversary of the
termination of the Participant’s employment with the Company or its
subsidiaries.
     a) If the Participant elects to receive his Retirement Benefit in the form
of a lump sum, the amount of such lump sum payment shall be the actuarial
equivalent of the Monthly Benefit otherwise payable to the Participant pursuant
to Section 2.1, determined as of the Lump Sum Payment Date by the Committee in
good faith upon the advice of an actuary based upon reasonable interest rate,
mortality and other applicable actuarial assumptions.
     b) Either of the lump sum elections described in this Section 2.3 will be
effective only with respect to Participants who are not in pay status as of
July 1, 2005 and only if made prior to the later to occur of (i) thirty
(30) days after the effective date of such Participant’s

4



--------------------------------------------------------------------------------



 



participation in the Plan and (ii) November 30, 2005.
     c) Any Participant who has at least ten (10) years of service with the
Company as of December 31, 2004 may elect to receive his or her vested
Retirement Benefit in a lump sum payment at any time in 2005 upon written
notification to the Company delivered no later than November 30, 2005. The
Participant’s participation in the Plan shall terminate for all purposes upon
receipt of such lump sum payment.
ARTICLE III
SURVIVOR BENEFITS
     3.1 Post-Retirement Survivor Benefit. If a Participant dies after payment
of his Monthly Benefit under Section 2.1 has started and before he has received
at least 120 Monthly Payments, the Company shall pay the Monthly Benefit to the
Participant’s Beneficiary, if any, starting on the first of the month
immediately following the month in which the Participant dies and continuing
until the sum of the monthly payments made under the Plan to the Participant and
his Beneficiary equals one hundred twenty (120).
     3.2 Pre-Retirement Survivor Benefit. Notwithstanding anything herein to the
contrary, if a Participant dies (i) while employed by the Company or its
subsidiaries or (ii) after leaving the employ of the Company or its subsidiaries
with vested rights under Section 2.2, in

5



--------------------------------------------------------------------------------



 



either case prior to receiving payment of his Retirement Benefit, the Company
shall pay the Participant’s Retirement Benefit to the Participant’s beneficiary
in an actuarially equivalent lump sum cash payment as of the last day of the
month in which such death occurs, calculated in a manner consistent with that
set forth in Section 2.3(b) above.
ARTICLE IV
CONDITIONS RELATED TO BENEFITS
     4.1 Administration of Plan. The Committee shall administer the Plan and
shall have the sole and exclusive authority to interpret, construe and apply its
provisions. The Committee shall have the power to establish, adopt and revise
such procedures, rules and regulations as it may deem necessary or advisable for
the administration of the Plan, and the operation of the Committee’s activities
shall be by vote or written consent of the majority of its members and shall be
final and binding. Members of the Committee shall be eligible to participate in
the Plan while serving on the Committee, but a member of the Committee shall not
vote or act upon any matter which relates solely to such member in his capacity
as a Participant.
     4.2 Grantor Trust. The Company may, but shall not be obligated to, create a
grantor trust (within the meaning of Code section 671) in connection with the
adoption of this Plan to which it may from time to time contribute amounts to
accumulate a reserve against its obligations hereunder.

6



--------------------------------------------------------------------------------



 



Notwithstanding the creation of such trust, the benefits hereunder shall be a
general obligation of the Company. Payment of benefits from such trust shall, to
that extent, discharge the Company’s obligations under this Plan. A Participant
shall have only a contractual right as a general creditor of the Company to the
amounts, if any, payable hereunder and such right shall not be secured by any
assets of the Company or the trust.
     4.3 No Right to Company Assets. Neither a Participant nor any other person
shall acquire by reason of the Plan any right in or title to any assets, funds
or property of the Company whatsoever (other than the rights of an general
unsecured creditor of the Company) including, without limiting the generality of
the foregoing, any specific funds or assets which the Company may set aside in
anticipation of a liability hereunder, nor in or to any policy or policies or
insurance on the life of a Participant owned by the Company.
     4.4 No Employment Rights. Nothing herein shall constitute a contract of
continuing employment or in any manner obligate the Company or any subsidiary to
continue the service of a Participant, or obligate a Participant to continue in
the service of the Company or any subsidiary, and nothing herein shall be
construed as fixing or regulating the compensation paid to a Participant.

7



--------------------------------------------------------------------------------



 



     4.5 Company’s Rights to Terminate and Amend. The Company reserves the right
in its sole discretion at any time to amend the Plan in any respect or terminate
the Plan by written action of the Board; provided that no such amendment or
termination shall adversely affect the right of any Participant to vest in, and
receive payment of, the Retirement Benefit in accordance with the provisions of
the Plan without such Participant’s prior written consent.
     4.6 Protective Provisions. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder.
     4.7 No Right of Offset. If at any time any payment is to be made hereunder,
a Participant is indebted to the Company or otherwise subject to a monetary
claim by the Company, the payments remaining to be paid on behalf of the
Participant shall nevertheless be paid without reduction by or setoff against
the amount of such indebtedness or claim.
     4.8 No Third Party Rights. Nothing in this Plan or any trust established
pursuant to Section 4.2 hereof shall be construed to create any rights hereunder
in favor any Beneficiary prior to the Participant’s death or in favor of any
other person (other than the Company and any Participant) or to limit the
Company’s right to amend or terminate the Plan in any manner subject to the
consent of the Participant to the extent provided in Section 4.5 notwithstanding
that such

8



--------------------------------------------------------------------------------



 



amendment or termination might result in such person receiving no benefits under
the Plan.
ARTICLE V
MISCELLANEOUS
     5.1 Nonassignability. No rights or payments under this Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, whether voluntary or involuntary, and no attempt
so to anticipate, alienate, sell, transfer, assign, pledge, encumber or charge
the same shall be valid, nor shall any such benefit or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to such benefit or payment or subject to levy,
garnishment, attachment, execution or other legal or equitable process. No part
of the amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
     5.2 Withholding. To the extent required by law the Company shall be
entitled to withhold from any payments due hereunder any federal, state and
local taxes required to be withheld in connection with such payment.

9



--------------------------------------------------------------------------------



 



     5.3 Gender and Number. Wherever appropriate herein, the masculine shall
mean the feminine and the singular shall mean the plural or vice versa.
     5.4 Notice. Any notice required or permitted to be made under the Plan
shall be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to (a) in the case of notice to the Company or the Committee,
the principal office of the Company, directed to the attention of the Secretary
of the Committee, and (b) in the case of a Participant or the Participant’s
Beneficiary, the Participant’s (or such Beneficiary’s) mailing address
maintained in the Company’s personnel records. Such notice shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the date shown
on the post-mark or on the receipt for registration or certification.
     5.5 Validity. In the event any provision of this Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.
     5.6 Non-Uniform Determinations. The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive benefits under the Plan (whether or not such
persons are similarly situated).
     5.7 Enforceability. It is expressly understood and agreed that although the
Company considers the

10



--------------------------------------------------------------------------------



 



restrictions contained in the proviso to Section 2.3(a) to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained therein is an
unenforceable restriction against a Participant, the provisions of such Section
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in the proviso to
Section 2.3(a) is unenforceable, and such restriction cannot be amended so as to
make it enforceable, such finding shall not affect the enforceability of any
other provisions contained herein.
     5.8 Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of New York.
ARTICLE VI
DEFINITIONS
     The following terms used in this Plan shall have the designated meaning,
unless a different meaning is required by the context.
     “Beneficiary” shall mean the person or persons named by a Participant as a
beneficiary under the Plan in accordance with procedures determined by the
Committee, but

11



--------------------------------------------------------------------------------



 



only if such person or persons survive the Participant. If no beneficiary has
been named by the Participant, such Participant’s Beneficiary shall be his
spouse or, if none, his estate.
     “Board” shall mean the Board of Directors of the Company.
     “Cause” shall mean “Cause” as defined in any employment agreement between
the Participant and the Company or its subsidiaries, or if there is no such
agreement or if such term is not defined (i) any act of omission that
constitutes a material breach by the Participant of any of his obligations to
the Company or its subsidiaries; (ii) the continued failure or refusal of the
Participant to substantially perform the duties reasonably required of him as an
employee of the Company or its subsidiaries; (iii) any willful and material
violation by the Participant of any Federal or state law or regulation
applicable to the business of the Company or its subsidiaries, or the
Participant’s conviction of a felony, or any willful perpetration by the
Participant of a common law fraud; or (iv) any other willful misconduct by the
Participant which is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its subsidiaries or affiliates (it being understood that the good faith
performance by the Participant of the duties required of him by the Company

12



--------------------------------------------------------------------------------



 



shall not constitute “misconduct” for purposes of clause (iv)).
     “Change of Control” shall mean (a) any transaction or series of
transactions (other than an initial public offering of the Company’s equity
securities) the result of which during the Participant’s period of employment
with the Company or its subsidiaries, any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) other than the Company or ACG Holdings, Inc.
(the “Parent”) or any person who on April 1, 1994 was the “beneficial owner” (as
defined in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities of the Company or Parent representing 5% of the voting power of the
Company’s or Parent’s then outstanding securities (each a “Related Party”),
becomes the “beneficial owner”, directly or indirectly, of securities of the
Company or Parent representing 30% of the voting power of the Company’s or
Parent’s then outstanding securities; (b) if, during the Participant’s period of
employment with the Company or its subsidiaries, individuals who at the
beginning of such period constituted the Board or the Board of Directors of
Parent (together with any new director whose nomination for election by the
Company’s or the Parent’s stockholders, as the case may be, was approved by a
vote of at least two thirds of the directors then still in office who either
were

13



--------------------------------------------------------------------------------



 



directors at the beginning of such period or whose nomination for election was
previously so approved) cease for any reason other than death, disability or
retirement to constitute at least a majority thereof; (c) any merger involving
the Company or the Parent, whether or not the Company or the Parent, as the case
may be, is the survivor or (d) any sale of all or substantially all of the
assets of the Company or the Parent to any person or entity, other than a
Related Party; provided that acquisition of a controlling interest in the
Company by an ESOP and/or a group of senior executives of the Company shall not
constitute a Change of Control for purposes of the Plan.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Committee” shall mean the Compensation Committee of the Board or such
other committee designated by the Board.
     “Company” shall have the meaning specified in the recital.
     “Competing Business” shall mean any line of business that is substantially
the same as any line of any operating business engaged in or conducted by the
Company or any subsidiary and which is conducted in any geographical area in
which the Company or its subsidiaries conducts its business and which, when the
Participant’s employment terminates, the Company (or its subsidiary) was engaged
in or conducting, or had, to the knowledge of the Participant,

14



--------------------------------------------------------------------------------



 



definitively planned to engage in or conduct.
     “Disability” shall mean a Participant’s becoming physically or mentally
incapacitated to the extent that he is unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24)consecutive month period to perform his duties to the Company.
     “Lump Sum Payment Date” shall have the meaning specified in Section 2.3.

     “Monthly Benefit” shall have the meaning specified in Section 2.1.
     “Normal Retirement Date” shall mean the date on which the Participant
attains age sixty-five (65).
     “Participant” shall mean an individual who has been designated as a
Participant pursuant to Article I.
     “Participation Date” shall mean, with respect to any Participant, the
effective date of his participation in the Plan.
     “Retirement Benefit” shall mean the retirement benefit payable to a
Participant in the form of a Monthly Benefit pursuant to Section 2.1 or in a
lump sum pursuant to Section 2.3.
     “Section I Participant” shall mean a Participant listed in Section I of
Schedule A or any individual subsequently designated as a Section I Participant
by the Committee pursuant to Section 1.1.

15



--------------------------------------------------------------------------------



 



     “Section II Participant” shall mean a Participant listed in Section II of
Schedule A or any individual subsequently designated as a Section II Participant
by the Committee pursuant to Section 1.1.
     “Section III Participant” shall mean a Participant listed in Section III of
Schedule A or any individual subsequently designated as a Section III
Participant by the Committee pursuant to Section 1.1.
     “Section IV Participant” shall mean a Participant listed in Section IV of
Schedule A or any individual subsequently designated as a Section IV Participant
by the Committee pursuant to Section 1.1.
     “Vesting Date” shall have the meaning specified in Section 2.2.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this AMENDED AND RESTATED
AMERICAN COLOR GRAPHICS, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN to be
executed by its duly authorized officers and its corporate seal to be hereunto
affixed on this 1st day of July, 2005.

              AMERICAN COLOR GRAPHICS, INC.
 
       
 
  BY             /s/ Stephen M. Dyott
 
       
 
      Stephen M. Dyott, CEO

     
Attest:
   
 
   
          /s/ Patrick W. Kellick
   
 
Patrick W. Kellick
   
SVP/CFO & Assistant Secretary
   

17



--------------------------------------------------------------------------------



 



SCHEDULE A
Plan Participants as of                     
Vesting
Date
Section I Participants: (Monthly Benefit of $8,333.33)
Section II Participants: (Monthly Benefit of $6,250.00)
Section III Participants: (Monthly Benefit of $4,166.67)
Section IV Participants: (Monthly Benefit of $2,083.33)

1